COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO.
2-09-437-CV
 
IN
RE DAVID JOYNER                                                              RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
Because this court has been informed that
the underlying criminal proceeding has been dismissed, Relator=s
petition for writ of mandamus is dismissed as moot.
PER
CURIAM
 
PANEL:  LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED:  January 19, 2010




     [1]See
Tex. R. App. P. 47.4.